DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figs 87-89) in the reply filed on June 29, 2022 is acknowledged.

Information Disclosure Statement
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, 15, there exits an inconsistency in the language of the claim that makes the scope of the claim unclear. Claims 1, 11 each recite “a compressor system that manipulates a pair of guide assemblies to compress or distract space between vertebrae via a pair of anchor assemblies coupled to the pair of guide assemblies” where it is not entirely clear if the guide assemblies and anchor assemblies are part of the claimed invention or not. Applicant is hereby required to indicate to which, if the items above are positively part of the claim or just functional, and amend the claim such that the language thereof is consistent with this intent. For examination purposes claims 1, 11, the guide assemblies and anchor assemblies will be treated as functional. 
Claims 2-10, 12-15 are rejected as being dependent off claims 1, 11. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,716,600 ( hereinafter ‘600).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘600 is worded slightly different than that of current claim 1. Claims 2-7 are essentially the same language as claim 2-7, respectively, of ‘600. ‘600 also discloses the limitations of Claim 8 (see claim 1 first paragraph), Claim 9 (see claim 1 second paragraph), Claim 10 (see claim 1, towards the end of the fourth paragraph).
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 10,716,600 ( hereinafter ‘600).  
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of ‘600 is worded slightly different than that of current claim 11. ‘600 also disclose the limitations of Claims 12 (last paragraph of claim 8), Claim 13 (see claim 9), Claim 14 (claim 8 first paragraph), Claim 15 (claim 8 second paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell US 2012/0296171 in view of Miller US 2008/0086126.
	Regarding Claim 11, Lovell discloses a spinal fixation system (Fig 6), comprising: 
	a compressor system (#12) that manipulates a pair of guide assemblies to compress or distract space (paragraph 208, able to be used with guide assemblies, examiner notes that the guide assemblies and anchor assemblies are treated as functionally recited) between the vertebrae via a pair of anchor assemblies (#7 and #7, Fig 1) coupled to the pair of guide assemblies,
	wherein the compressor system comprises a rack (see Fig below), a first arm fixedly positioned to the rack (see Fig below), a second arm movably attached to the rack (see Fig below), and a lock (#234, paragraph 227), 
	wherein the first arm includes a fixed base attached to the rack (see Fig below), a removable arm unit having an attachment elbow (see Fig below), the attachment elbow extending laterally from a proximal end of the elongated arm (see Fig below) and having a lumen for receiving a post of the fixed base (see Fig below), wherein the post can be received in the lumen in a plurality of angles about the longitudinal axis of the post (Fig 26 below, lumen can be placed onto the post in any number of angles about the longitudinal axis of the post).

    PNG
    media_image1.png
    630
    660
    media_image1.png
    Greyscale


12. The spinal fixation system of claim 11, wherein the first arm further comprises an elongate arm and a hoop.

13. The spinal fixation system of claim 12, wherein the hoop is positioned at a distal end of the elongated arm and is configured for advancement over a guide assembly of the pair of guide assemblies.

    PNG
    media_image2.png
    717
    524
    media_image2.png
    Greyscale

	Regarding Claim 12, Lovell discloses the first arm further comprises an elongate arm and a hoop (see Fig below, paragraph 207, Fig 2, it is noted that both arms have an arm and hoop).

    PNG
    media_image3.png
    286
    345
    media_image3.png
    Greyscale

	Regarding Claim 13, Lovell discloses the hoop is positioned at a distal end of the elongated arm (as seen in Fig 2-3) and is configured for advancement over a guide assembly of the pair of guide assemblies (hoop is able to be placed over guide assemblies, as discussed above, the guide assemblies are only functionally recited).
	Regarding Claim 14, Lovell discloses each of the pair of anchor assemblies, is configured to be anchored to a vertebra (Fig 2-3, 47-48, anchor assemblies are able top be anchored to vertebra).

	Regarding Claim 15, Lovell discloses each of the pair of guide assemblies is configured to couple to a corresponding anchor assembly of the pair of anchor assemblies, the guide assembly extending proximally from the corresponding anchor assembly (while guide assemblies are not shown, the guide assemblies and anchor assemblies are only functionally recited and the device of Lovell can be used with anchor assemblies having guide assemblies extending proximally therefrom).

	Lovell does not disclose wherein the lumen has gear slots and the post comprising a matching gear wheel for engaging the gear slots thereby allowing the removable arm to be attached to the rack at a plurality of angles.
	Miller, pertinent to the problem of securing a post onto a lumen, discloses a lumen (#50, Fig 8) having gear slots (Fig 8, paragraph 28 where in between splines #52 there are slots) and a post (#38) comprising a matching gear wheel (#44) for engaging the gear slots (paragraph 28) thereby allowing the removable arm to be attached to the rack at a plurality of angles (paragraph 28, Fig 1, 4, 8 where the lumen can be placed onto the post in any number of angles about the longitudinal axis of the post) and prevents rotation of the post and lumen relative to each other when coupled thereto (paragraph 29).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the lumen and post of Lovell to have gear slots and matching gear wheel, respectively, in view of Miller above because this prevents rotation of the post and lumen relative to each other when coupled together. 
Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest. See Kim, Duggal for other compressor systems, especially Duggal but Duggal lacks the recess of the switch. The other references show other types of ratchet mechanism with a switch to change operation modes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773